711 N.W.2d 75 (2006)
474 Mich. 1098
Estate of C. Joyce DALE, Deceased, by Dawn MERLONE, Successor Special Personal Representative, Plaintiff-Appellee,
v.
Stephen W. ROBINSON, Jr., M.D., Second Opinion, P.C., d/b/a Historic Northside Family Practice, Defendants-Appellants, and
Peter W. Barrett, M.D., The Doctors Group, P.C., d/b/a Great Lakes Surgical Specialists, P.C., Surgical Services, P.C., Jin-Chul Kim, M.D., Battle Creek Health System, and Cancer Care Center, Defendants.
Docket No. 130021. COA: 263947.
Supreme Court of Michigan.
March 29, 2006.
On order of the Court, the application for leave to appeal the November 1, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.